Exhibit 10.1

 

COUNTERPART AGREEMENT

 

This COUNTERPART AGREEMENT, dated December 31, 2014 (this “Counterpart
Agreement”), is delivered pursuant to that certain Credit and Guaranty
Agreement, dated as of February 11, 2014 (as it may be amended, restated,
amended and restated, supplemented or otherwise modified, the “Credit
Agreement”; the terms defined therein and not otherwise defined herein being
used herein as therein defined), by and among LADDER CORPORATE REVOLVER I LLC, a
Delaware limited liability company (the “Borrower”), LADDER CAPITAL FINANCE
HOLDINGS LLLP, a Delaware limited liability limited partnership (“Parent”), and
CERTAIN SUBSIDIARIES AND SERIES OF PARENT, as Guarantors, the Lenders party
thereto from time to time and DEUTSCHE BANK AG NEW YORK BRANCH, as
Administrative Agent and as Collateral Agent.

 

Section 1.  Pursuant to Section 5.8 of the Credit Agreement, each of Series REIT
of Parent, Series TRS of Parent, Series REIT of Ladder Midco LLC, Series TRS of
Ladder Midco LLC, Series REIT of Ladder Midco II LLC, Series TRS of Ladder Midco
II LLC, Lafayette Park JV Member LLC, LC TRS I LLC, LC TRS III LLC and Ladder
Capital Insurance LLC (the “New Guarantors”) hereby:

 

(a)                                 agrees that this Counterpart Agreement may
be attached to the Credit Agreement and that by the execution and delivery
hereof, the undersigned becomes a Guarantor under the Credit Agreement and
agrees to be bound by all of the terms thereof;

 

(b)                                 represents and warrants that (i) each of the
representations and warranties set forth in the Credit Agreement (other than
Section 4.6 of the Credit Agreement) and each other Credit Document and
applicable to the undersigned is true and correct in all material respects as of
the date such Person was required to become a Credit Party in accordance with
Section 5.8 of the Credit Agreement and (ii) the representations and warranties
set forth in Section 4.6 of the Credit Agreement and applicable to the
undersigned is true and correct in all material respects after giving effect to
this Counterpart Agreement, in each case, except to the extent that any such
representation and warranty relates solely to any earlier date, in which case
such representation and warranty is true and correct in all material respects as
of such earlier date; provided that, in each case, such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof; and

 

(c)                                  agrees to irrevocably and unconditionally
guaranty the due and punctual payment in full of all Secured Obligations when
the same shall become due, whether at stated maturity, by required prepayment,
declaration, acceleration, demand or otherwise (including amounts that would
become due but for the operation of the automatic stay under Section 362(a) of
the Bankruptcy Code, 11 U.S.C. § 362(a)) and in accordance with Section 7 of the
Credit Agreement.

 

Section 2.  Pursuant to Section 5.8 of the Credit Agreement and Section 8.4 of
the Pledge Agreement, each of the New Guarantors hereby (i) agrees that this
Counterpart Agreement may be attached to the Pledge Agreement and that by the
execution and delivery hereof, the undersigned becomes a Pledgor under the
Pledge Agreement and agrees to be bound by all of the terms thereof, (ii) agrees
that it will comply with all the terms and conditions of the Pledge Agreement as
if it were an original signatory thereto and (iii) grants to Collateral Agent a

 

--------------------------------------------------------------------------------


 

security interest in all of the undersigned’s right, title and interest in and
to all “Collateral” (as such term is defined in the Pledge Agreement) of the
undersigned, in each case whether now or hereafter existing or in which the
undersigned now has or hereafter acquires an interest and wherever the same may
be located

 

Section 3.  Pursuant to Section 8.4 of the Pledge Agreement, each of the
undersigned hereby agrees to amend and restate Exhibit A to the Pledge Agreement
in the form of Schedule 1 hereto.  All such Collateral shall be deemed to be
part of the “Collateral” and hereafter subject to each of the terms and
conditions of the Pledge Agreement.

 

Section 4.  Each of the undersigned agrees, at its expense, from time to time,
upon the reasonable request of Administrative Agent, to promptly execute,
acknowledge and deliver such further documents and do such other acts and things
as Administrative Agent or Collateral Agent may reasonably request in order to
effect fully the purposes of this Agreement and Section 5.8 of the Credit
Agreement (to the extent required and subject to the limitations therein).

 

Section 5.  Neither this Agreement nor any term hereof may be changed, waived,
discharged or terminated, except by an instrument in writing signed by the party
(including, if applicable, any party required to evidence its consent to or
acceptance of this Agreement) against whom enforcement of such change, waiver,
discharge or termination is sought.  Any notice or other communication herein
required or permitted to be given shall be given in pursuant to Section 10.1 of
the Credit Agreement, and all for purposes thereof, the notice address of the
undersigned shall be the address as set forth on the signature page hereof.  In
case any provision in or obligation under this Agreement shall be invalid,
illegal or unenforceable in any jurisdiction, the validity, legality and
enforceability of the remaining provisions or obligations, or of such provision
or obligation in any other jurisdiction, shall not in any way be affected or
impaired thereby.

 

Section 6.  THIS AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT
REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF.

 

[Remainder of page intentionally left blank]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Counterpart
Agreement to be duly executed and delivered by its duly authorized officer as of
the date above first written.

 

 

SERIES REIT OF LADDER CAPITAL FINANCE HOLDINGS LLLP

 

 

 

By:

/s/ Marc Fox

 

Name: Marc Fox

 

Title: Chief Financial Officer

 

 

 

 

 

SERIES TRS OF LADDER CAPITAL FINANCE HOLDINGS LLLP

 

 

 

By:

/s/ Kelly Porcella

 

Name: Kelly Porcella

 

Title: Associate General Counsel

 

 

 

 

 

SERIES REIT OF LADDER MIDCO LLC

 

 

 

By:

/s/ Marc Fox

 

Name: Marc Fox

 

Title: Chief Financial Officer

 

 

 

 

 

SERIES TRS OF LADDER MIDCO LLC

 

 

 

By:

/s/ Kelly Porcella

 

Name: Kelly Porcella

 

Title: Associate General Counsel

 

 

 

 

 

SERIES REIT OF LADDER MIDCO II LLC

 

 

 

By:

/s/ Marc Fox

 

Name: Marc Fox

 

Title: Chief Financial Officer

 

 

 

 

 

SERIES TRS OF LADDER MIDCO II LLC

 

 

 

By:

/s/ Kelly Porcella

 

Name: Kelly Porcella

 

Title: Associate General Counsel

 

[Signature Page to Counterpart Agreement]

 

--------------------------------------------------------------------------------


 

 

LAFAYETTE PARK JV MEMBER LLC

 

 

 

By:

/s/ Marc Fox

 

Name: Marc Fox

 

Title: Chief Financial Officer

 

 

 

 

 

LC TRS I LLC

 

 

 

By:

/s/ Kelly Porcella

 

Name: Kelly Porcella

 

Title: Associate General Counsel

 

 

 

 

 

LC TRS III LLC

 

 

 

By:

/s/ Kelly Porcella

 

Name: Kelly Porcella

 

Title: Associate General Counsel

 

 

 

 

 

LADDER CAPITAL INSURANCE LLC

 

 

 

By:

/s/ Marc Fox

 

Name: Marc Fox

 

Title: Chief Financial Officer

 

 

 

 

With Respect to Section 3 of this Counterpart Agreement Only:

 

 

 

LADDER CAPITAL FINANCE HOLDINGS LLLP

 

 

 

By:

/s/ Pamela McCormack

 

Name: Pamela McCormack

 

Title: Secretary

 

 

 

 

 

LADDER MIDCO LLC

 

 

 

By:

/s/ Pamela McCormack

 

Name: Pamela McCormack

 

Title: Secretary

 

 

 

 

 

LADDER MIDCO II LLC

 

 

 

By:

/s/ Pamela McCormack

 

Name: Pamela McCormack

 

Title: Secretary

 

[Signature Page to Counterpart Agreement]

 

--------------------------------------------------------------------------------


 

Address for Notices:

 

 

c/o Ladder Capital Finance Corporation

 

Attention: Marc Fox

 

345 Park Avenue, 8th Floor, New York, NY 10154

 

Phone: (212) 715-3170

 

Fax: (212) 715-3199

 

Email: Marc.Fox@laddercapital.com with a copy to:

 

 

 

Ashley Gregory

 

Kirkland & Ellis LLP

 

601 Lexington Avenue

 

New York NY 10022

 

Phone: (212) 446-4697

 

Fax: (212) 446-6460

 

Email: ashley.gregory@kirkland.com

 

 

 

 

 

ACKNOWLEDGED AND ACCEPTED,

 

as of the date above first written:

 

 

 

DEUTSCHE BANK AG NEW YORK BRANCH,

 

as Administrative Agent and as Collateral Agent

 

 

 

By:

/s/ James Rolison

 

Name:

James Rolison

 

Title:

Managing Director

 

 

 

 

By:

/s/ Murray Mackinnon

 

Name:

Murray Mackinnon

 

Title:

Vice President

 

 

 

[Signature Page to Counterpart Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

Description of Pledged Entities and Pledged Interests

 

Corporations

 

Pledged Entity:

 

Pledgor:

 

Description:

Ladder Capital Finance Corporation

 

Ladder Capital Finance Holdings LLLP

 

100 Shares of Common Stock

 

Limited Liability Companies

 

Pledged Entity:

 

Pledgor:

 

Description:

LC TRS I LLC

 

Series REIT of Ladder Capital Finance Holdings LLLP

 

100 Common Units

LC TRS III LLC

 

Series REIT of Ladder Capital Finance Holdings LLLP

 

100 Common Units

Ladder Capital Insurance LLC

 

Series REIT of Ladder Midco II LLC

 

100 Common Units

Ladder Capital Realty II LLC

 

Series REIT of Ladder Midco II LLC

 

100 Common Units

Ladder Capital Finance Portfolio II LLC

 

Series TRS of Ladder Midco II LLC

 

100 Common Units

Ladder Capital Finance LLC

 

Series TRS of Ladder Midco II LLC

 

10,000 Common Units

Ladder Capital CRE Equity LLC

 

Series REIT of Ladder Midco II LLC

 

100 Common Units

Ladder Grace Lake Member LLC

 

Series TRS of Ladder Midco II LLC

 

100 Common Units

Ladder Capital Finance Portfolio LLC

 

Series REIT of Ladder Midco LLC

 

100 Common Units

Grace Lake JV, LLC (25%)

 

Ladder Grace Lake Member LLC

 

JV interest

ONP JV Member LLC

 

Series REIT of Ladder Midco II LLC

 

LLC member interest

ONP JV LLC (90%)

 

ONP JV Member LLC

 

JV interest

LVT JV Member LLC

 

Series TRS of Ladder Midco II LLC

 

LLC member interest

LVT JV LLC (98.8%)

 

LVT JV Member LLC

 

JV interest

CanPac JV Member LLC

 

Series REIT of Ladder Midco II LLC

 

LLC member interest

CanPac JV LLC (90%)

 

CanPac JV Member LLC

 

JV interest

IOP JV Member LLC

 

Series REIT of Ladder Midco II LLC

 

LLC member interest

IOP JV LLC (78.1%)

 

IOP JV Member LLC

 

JV interest

ONP Rooftop JV Member LLC

 

Series REIT of Ladder Midco II LLC

 

LLC member interest

ONP Rooftop JV LLC (90%)

 

ONP Rooftop JV Member LLC

 

JV interest

Ladder Corporate Revolver I LLC

 

Series TRS of Ladder Capital Finance Holdings LLLP

 

LLC member interest

Lafayette Park JV Member LLC

 

Series REIT of Ladder Midco II LLC

 

LLC member interest

Lafayette Park JV LLC (97%)

 

Lafayette Park JV Member LLC

 

JV interest

 

--------------------------------------------------------------------------------


 

Pledged Entity:

 

Pledgor:

 

Description:

Series REIT of Ladder Midco LLC

 

Series REIT of Ladder Capital Finance Holdings LLLP

 

100 Series REIT Units

Series TRS of Ladder Midco LLC

 

Series TRS of Ladder Capital Finance Holdings LLLP

 

100 Series TRS Units

Series REIT of Ladder Midco II LLC

 

Series REIT of Ladder Midco LLC

 

10,000 Series REIT Units

Series TRS of Ladder Midco II LLC

 

Series TRS of Ladder Midco LLC

 

9,999 Series TRS Units

 

Partnerships

 

None.

 

2

--------------------------------------------------------------------------------